996 A.2d 448 (2010)
202 N.J. 127
In the Matter of Phil H. LEONE, An Attorney at Law.
No. DRB 09-340
Supreme Court of New Jersey.
June 2, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-340, recommending that PHIL H. LEONE of MIDDLETOWN, who was admitted to the bar of this State in 1977, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.15(a)(commingling of personal funds with client trust funds), RPC 1.15(d) and Rule 1:21-6(a)(recordkeeping violations), RPC 5.5(a)(1)(practicing law while ineligible to do so), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985) by his knowing misappropriation of client and escrow funds;
And PHIL H. LEONE having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that PHIL H. LEONE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that PHIL E. LEONE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by PHIL H. LEONE pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.